Citation Nr: 1139400	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of left first metacarpal fracture, rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for residuals, fracture, first metacarpal, left hand (dominant), and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating.

The Veteran requested a Travel Board hearing, and one was scheduled at the RO for February 12, 2010.  However, the Veteran failed to appear for the hearing or show good cause for doing so, and his request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

In December 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, to afford the Veteran a new VA examination as to the severity of his service connected left first metacarpal fracture residuals.  That examination took place in February 2011 and, for the reasons stated below, the examination was adequate for rating purposes.  Consequently, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran experienced pain on motion of the left first metacarpal on examination, but there was no significant reduction in range of motion or gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for residuals of left first metacarpal fracture have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claim for a higher rating for left first metacarpal fracture residuals arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded a March 2007 VA hand, thumb, and fingers examination, but the examiner gave range of motion figures for the left index finger rather than the thumb, the latter of which was the digit for which service connection had been granted.  The Board therefore instructed the RO/AMC to afford the Veteran a new VA examination and identify/clarify the appropriate digit being examined.  The February 2011 examination conducted pursuant to the Board's remand did indicate that the left thumb was being examined and, as shown below, reviewed the claims file, discussed the relevant medical history, and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  The examination was therefore adequate and complied with the Board's December 2010 remand instructions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for residuals of left first metacarpal fracture is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's left first metacarpal fracture residuals are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228, applicable to limitation of motion of the thumb.  A zero percent rating is assignable for limitation with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The maximum schedular 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

As noted, the March 2007 VA examination was of the index finger, but the service connected digit is the thumb, and the March 2007 VA examination report is therefore inadequate.  On the February 2011 VA examination, the examiner indicated he had reviewed the claims file and described the  Veteran's in service thumb injury.  The examiner noted that, since that time, the Veteran had daily pain over the dorsum of the left thumb at the MP joint and proximally over the dorsum of the metatarsal.  On examination, there was full extension at 0 degrees and 0 to 60 degrees of flexion at the MP joint, but there was pain throughout the range of motion with this maneuver.  There was full 0 degrees extension of the DIP joint of the thumb with 0 to 70 degrees of flexion of that joint and no pain or crepitus noted within the IP joint.  There was tenderness over the dorsum of the thumb metacarpal back to the proximal end.  Repetition on the range of motion three times did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  There was no crepitus or edema.  The Veteran was able to oppose his thumb to all four long fingers without difficulty and grip strength was normal.  X-rays showed, as they had in May 2007, slight deformity of the distal first metacarpal from remote fracture with other features appearing normal other than an accessory ossicle at the tip of the ulnar styloid.

The above findings reflect that a compensable rating is not warranted under DC 5228 because the examiner indicated that there was no significant reduction in the range of motion of the thumb and no difficulty in opposing the thumb to the fingers or any gap between the thumb pad and fingers when doing so.  A compensable rating is also not warranted under any other potentially applicable diagnostic code, because the above evidence reflects that the left first metacarpal fracture residuals do not cause ankylosis, are not analogous to an amputation, do not result in limitation of motion of other digits, and do not otherwise interfere with the overall function of the hand.  See DC 5224, and Note following diagnostic codes applicable to ankylosis of individual digits.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, however, the examiner specifically found that repetition on the range of motion three times did not increase any of these symptoms.  Consequently, a higher rating is not warranted on this basis.

Significantly, however, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The February 2011 VA examination finding of pain throughout the range of motion is precisely the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a compensable, 10 percent rating even in the absence of limitation of motion, deformity of structures, or other pathologies.  Consequently, the Board finds that a 10 percent rating is warranted for the Veteran's left first metacarpal fracture residuals based on painful motion on examination.

The Board notes that there were also findings of decreased sensation of the thumb, and the RO in July 2011 granted entitlement to service connection for left thumb paresthesia and assigned a rating of 10 percent.  As this rating is separate from the 10 percent rating the Board has granted herein, and the Veteran has not appealed the assigned separate rating, the Board will not address that separate rating in this decision.

The Board also notes that, while pain on motion may warrant a compensable rating in some circumstances such as those present in this case, pain, by itself, throughout a joint's range of motion does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

Finally in this regard, while the Veteran is competent to testify as to his observations, he did not offer any specific statements indicating that his left first metacarpal fracture residuals caused symptoms other than those indicated on examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).
 
As to consideration of referral for an extraschedular rating, such referral requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left first metacarpal fracture residuals are fully contemplated by the applicable rating criteria.  In particular, the Board has considered not only the motion of the left thumb, but the effect on other digits and interference with the overall function of the hand as indicated in DC 5224 and the Note following the diagnostic codes applicable to ankylosis of individual digits., but also painful motion on repetition, which has resulted in an increased, 10 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence including the February 2011 VA examination report does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the left first metacarpal fracture residuals have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for left first metacarpal fracture residuals is not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants a 10 percent rating for left first metacarpal fracture residuals.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

A rating of 10 percent is granted for residuals of left first metacarpal fracture residuals, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


